Title: From George Washington to Robert R. Livingston, 31 January 1781
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            New Windsor Jany 31st 1781
                        
                        The disagreeable events which have taken place in the Pensyla and Jersey lines—the general discontent of the
                            Army for want of pay, cloathing & Provisions—added to the usual course of business (which increases with our
                            perplexities) will, I am perswaded, be admitted as a sufficient apology for my not acknowledging the receipt of your
                            confidential, and obliging letter of the 8th, till now.
                        To learn from so good authority as your information, that the distresses of the Citizens of this State are
                            maturing into complaints which are likely to produce serious consequences, is a circumstance as necessary to be known, as
                            it is unpleasing to hear—and I thank you for the communication. The Committees now forming, are at this crisis,
                            disagreeable things; & if they cannot be counteracted, or diverted from their original purposes, may out run the
                            views of the well meaning members of them, and plunge this Country into deeper distress and confusion than it has hitherto
                            experienced; though I have no doubt, but that the same bountiful Providence which has relieved us in a variety of
                            difficulties heretofore will enable us to emerge from them ultimately—and crown our struggles with success.
                        To trace these evils to their sources, is by no means difficult—and errors once discovered are more than half
                            corrected—This I hope is our case at present—But there can be no radical cure, till Congress is vested by the several
                            States with full and ample Powers to enact Laws for general purposes—and till the Executive business is placed in the
                            hands of able men, & responsable characters. Requisitions then, will be supported by Law—Jealousies, and those
                            ruinous delays and illtimed compliances—arising from distrust, & the fear of doing more than a Sister State, will
                            cease—Business will be properly arranged—System and order will take place—and economy must follow—but not till we have
                            corrected the fundamental errors, enumerated above.
                        It would be no difficult matter to prove, that less than half the present expenditures (including
                            certificates) is more than sufficient—if we had money, and these alterations were adopted—to answer all our purposes—Taxes
                            of course would be lessened—the burthen would be equal & light—and Men sharing a common Lot, would neither murmur
                            nor dispond.
                        The picture you have drawn of the distresses of the People of this State I am perswaded is true; and I have
                            taken the liberty in a late letter, and in as delicate terms as I could express my sentiments, to hint to Congress the
                            propriety of the policy of leaving the resources of this State, and Jersey, as a kind of reserve—further than this might,
                            bring on me the charge of an intermeddler—till I could speak decisively of my own knowledge.
                        At all times—and under all circumstances—you will please & honor me by a free communication of your
                            sentiments, as I can with much truth assure you that with the greatest esteem & affection, I am—Dr Sir Yr most
                            obedt, and obliged Servant,
                        
                            Go: Washington
                        
                    